Exhibit 10.2

December 14, 2012

Susan K. Barnes

 

  Re: Base Salary Compensation

Dear Susan:

This Letter Agreement is in reference to your voluntary waiver of your annual
base salary (“Base Salary”) and your annual performance bonus (the “Bonus”), as
previously discussed between you and Pacific Biosciences of California, Inc.
(the “Company”).

This Letter Agreement serves to confirm your acknowledgement and agreement, that
you will be waiving: (a) your Base Salary such that your Base Salary payable by
the Company to you will be equal to $1 per year (the “Reduced Salary”),
commencing January 1, 2013, through December 31, 2013 (the “Reduction Period”),
and (b) one hundred percent (100%) of the amount of any Bonus otherwise payable
by the Company to you with respect to the calendar year 2012 performance period
(together with the Reduced Salary, the “Reductions”). Unless the Reduction
Period is extended by mutual agreement between you and the Company, then
effective as of January 1, 2014, your Base Salary payable by the Company to you
will be equal to the amount of your Base Salary in effect immediately prior to
the effectiveness of the Reduced Salary.

In addition, for purposes of the Change in Control Severance Agreement entered
into between you and the Company, dated September 9, 2010 (the “Severance
Agreement”), you acknowledge and agree that such Reductions will not constitute
“Good Reason,” as defined in Section 6(d) of the Severance Agreement.

During the period that your Reduced Salary remains in effect, the amount of any
salary severance that you may become entitled to receive under Section 3(a)(i)
of the Severance Agreement will be determined without regard to the Reduced
Salary and instead will be calculated based on your Base Salary in effect
immediately prior to the effectiveness of such Reduced Salary.

Except as expressed modified by the terms of this Letter Agreement, your
employment letter agreement entered into between you and the Company, dated
September 15, 2010, and the Severance Agreement will remain in full force and
effect in accordance with their terms.

 

Sincerely, PACIFIC BIOSCIENCES OF CALIFORNIA, INC. By:  

/s/ Michael Hunkapiller

  Michael Hunkapiller   Chairman, President and Chief Executive Officer

Acknowledged and Agreed:

 

/s/ Susan K. Barnes

     

December 14, 2012

   Susan K. Barnes       Date   